Title: To James Madison from Arnold Henry Dohrman, 26 February 1796
From: Dohrman, Arnold Henry
To: Madison, James


Newyork
26 feby. 1796
According to yr. directions, I waithed on Mr Beckley with an intend & the means to settle the claim of Mr. Mazzei, but found to my astonishment a difficulty started about the amount of the Debt, which prevented me from settling it then, as the means where then furnished me by my friend on Condition to recover the Mortgage, it was out of my power to pay what I owed on account, as Mr. Beckley would not relinquish the mortgage, without which I could not command the money, subsequent difficulties & the distresses experienced in this town have impeded me untill the present to reassume this subject.
I am fully sensible of the humanity & kindness which yr. good hart has shewn me in this unfortunate affair & hope there fore that you will not attribute my silence, to disrespect or ingratitude but well to a number of Embarrassments into which George Anderson by dissipating my property had thrown me, & out of which I am now gradualy emerging, every day have I thought of this Affair & to comply with my duty, as my situation dont allow me to leave this city I shal empower a person in Philada. to settle this affair to Mr. Mazzei’s satisfaction with you, which determination you shal have pr next post. I recd. you letter dated 21 instt. only yesterday with the stamp of the post office of Philada. 24 feby I hope therefore that you will once more excuse this little delay, & that you will believe that I am with the greatest Respect Sir Your obedt. humb & obliged Servant

Arnd. Henry Dohrman
